Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to: Application filed on May 26th, 2020
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al., US PG PUB# 2020/0326838 A1 (hereinafter Evans) filing date 02/18/2020. (hereinafter) in view of Cole et al., US PG PUB# 2018/0178305 A1 (hereinafter Evans)
As for independent claim 1:
Evans shows a welding power supply, comprising: 
an input circuit to receive input power from a power source (0015-0016, see input circuit); 
one or more graphical interfaces representing one or more input power characteristics of the input power; and a control circuitry configured to (0024-0025): 
generate a graphical band representing a range of operational values including an upper limit value or a lower limit value for one or more input power characteristics based on the one or more thresholds (see 0024-0025 and Figure 3 where Evans shows upper limit and lower limit); 
display the graphical band on the one or more graphical interfaces relative to a rated input value (see adjustable value along with upper and lower limit in 0025 and Figure 3); 
While Evans shows a welding system, Evans does not specifically show calculate an average value of the one or more input power characteristics at the input circuit; generate a marker representing the average value of the one or more input power characteristics; and display the marker on the one or more graphical interfaces such that the position of the marker is arranged based on the average value relative to the upper limit value or the lower limit value of the range of operational values. In the same field of endeavor Cole teaches calculate an average value of the one or more input power characteristics at the input circuit; generate a marker representing the average value of the one or more input power characteristics; and display the marker on the one or more graphical interfaces such that the position of the marker is arranged based on the average value relative to the upper limit value or the lower limit value of the range of operational values in 0153 and 0154. Both Evans and Cole teach a welding system. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the welding power supply of Evans to incorporate the teaching of Cole, thus allow the system to display graphic representing the welding operation (Cole, 0153). 
As for dependent claim 2:
Evans – Cole suggests the welding power supply of claim 1, wherein the graphical band is a first graphical band corresponding to a first range of operational values for the one or more power characteristics based on a first input power operational threshold of the one or more input power operational threshold, the control circuitry further configured to generate a second graphical band corresponding to a second range of operational values based on a second input power operational threshold of the one or more input power characteristics (Evans Figure 3, 0024 and Cole Figures 28-29 show graphical band with operational values).As for dependent claim 3:
Evans – Cole suggests the welding power supply of claim 2, wherein the first input power operational threshold corresponds to a first variance from the rated input value, and the second input power operational threshold corresponds to a second variance from the rated input value (Cole 0153-0155).As for dependent claim 4:
Evans – Cole suggests the welding power supply of claim 2, wherein the control circuitry is further configured to generate a third graphical band corresponding to a third range of operational values based on a third input power operational threshold of the one or more input power characteristics (Evans Figure 3 and 0025).As for dependent claim 5:
Evans – Cole suggests the welding power supply of claim 1, wherein the control circuitry is further configured to: receive data corresponding to one or more input power operational threshold corresponding to the one or more input power characteristics, the one or more input power operational threshold including one or more thresholds; and calculate the range of operational values including an upper limit value or a lower limit value for the one or more input power characteristics based on the one or more thresholds (Evans, 0024 and Cole 0153-0155).As for independent claim 6:Evan shows a welding power supply, comprising: 
an input circuit to receive input power from a power source (0015-0016, see input circuit); 
one or more graphical interfaces representing one or more input power characteristics of the input power; a control circuitry configured to: receive data corresponding to first and second input power operational threshold corresponding to the one or more input power characteristics; calculate a first range of operational values including a first upper limit value or a first lower limit value for the one or more input power characteristics based on the first input power operational threshold (see 0024-0025 and Figure 3 where Evans shows upper limit and lower limit);
generate a first graphical band representing the first range of operational values for the one or more input power characteristics; calculate a second range of operational values including a second upper limit value or a second lower limit value for the one or more input power characteristics based on the second input power operational threshold; generate a second graphical band representing the second range of operational values for the one or more input power characteristics; display the first graphical band and the second graphical band on the one or more graphical interfaces relative to a rated input value; calculate an average value of the one or more input power characteristics at the input circuit (see adjustable value along with upper and lower limit in 0025 and Figure 3);
While Evans shows a welding system, Evans does not specifically show generate a marker representing the average value of the one or more input power characteristics; and display the marker on the one or more graphical interfaces such that the position of the marker is arranged based on the average value relative to the first or second upper limit value or the first or second lower limit value. In the same field of endeavor Cole teaches generate a marker representing the average value of the one or more input power characteristics; and display the marker on the one or more graphical interfaces such that the position of the marker is arranged based on the average value relative to the first or second upper limit value or the first or second lower limit value in 0153 and 0154. Both Evans and Cole teach a welding system. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the welding power supply of Evans to incorporate the teaching of Cole, thus allow the system to display graphic representing the welding operation (Cole, 0153). 
As for dependent claim 7:Evans – Cole suggests the welding power supply of claim 6, wherein the control circuitry is further configured to: measure values of the one or more input power characteristics over a predetermined period of time; and calculate the average input power value based on the measured value over the predetermined period of time (Cole, 0121).As for dependent claim 8:Evans – Cole suggests the welding power supply of claim 6, wherein the upper limit or the lower limit corresponds to a predetermined value or a percentage of the rated input value (Evan, 0024-0025).As for dependent claim 10:Evans – Cole suggests the welding power supply of claim 6, wherein the one or more input power characteristics includes one or more of voltage, current, power, frequency, power factor, harmonics, distortion, or line balance (Cole, 0075).As for dependent claim 11:Evans – Cole suggests the welding power supply of claim 6, wherein data corresponding to the one or more input power operational threshold are stored in a list of input power operational threshold, the control circuitry further configured to receive the data from the list (Cole, 0125).As for dependent claim 12:Evans – Cole suggests the welding power supply of claim 6, wherein the one or more input power operational threshold correspond to one or more welding process types (Cole, 0075, 0125).As for dependent claim 14:Evans – Cole suggests the welding power supply of claim 6, wherein the control circuitry is further configured to control the welding power supply to maintain an output value of one or more output power characteristics within the first range of operational values or the second range of operational values (Cole, 0125-0126).As for dependent claim 16:Evans – Cole suggests the welding power supply of claim 6, wherein the control circuitry is further configured to generate an alert when the average value of the one or more input power characteristics is outside the range of operational values (see alert system in Cole 0125).As for dependent claim 17:Evans – Cole suggests the welding power supply of claim 6, wherein each graphical interface further comprises a numerical indicator corresponding to one or more of the average value or the rated value (Evans, 0024-0025).
As for dependent claim 18:
Evans – Cole suggests the welding power supply of claim 6, wherein the control circuitry is further configured to: compare the average input value with the rated input value; calculate a voltage drop between the power source and the input circuit based on the comparison; and generate an alert when the voltage drop is outside a predetermined threshold value (see alert system in Cole 0125).As for dependent claim 19:Evans – Cole suggests the welding power supply of claim 6, wherein the control circuitry is further configured to display a first characteristic on the first graphical band and a second characteristic on the second graphical band, wherein the first or second characteristic comprises one of a color, an intensity, a shape, a size, or a pattern (Cole, 0109).
Allowable Subject Matter
Claims 9, 13, 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175